Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the steps  in claims 21, 22 and 1 (line 15).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

No limitation is interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Applicant has defined terms at least at [0049].

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the binderless web having a “thickness of 0.1 to 0.5 inches’ (claim 1, lines 5-6), the layered pack of glass fibers has thickness of “0.75 inches to less than 2 inches” (claim 1, lines 9-10), and a pack with a  density of “0.2 lb./ft3 to about 0.6 lb./ft3”. 


37 CFR 1.75(d)(1) states:  The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 
As stated in the MPEP at 2111:
The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Examiner notes the Applicant’s specification as originally filed discloses web 321 [0056], web 350 [0060], web 334 [0063], web 352 [0069], web 370 [0079].  Without clear antecedent basis in the specification for the thicknesses and density it is unclear which of the various webs the invention is directed to.  Furthermore [0091] states a web has the properties of Table 1, but Table 1 [0092] does not mention what is the ‘web’.   This table suggests three different thicknesses: Pack thickness, Single lap thickness, and layer thickness (1 Lap = 2 layers).   See also [0061] and figure 3C which show layering mechanism 332 creating a layered pack by mechanism 334 which forms further (“alternating”) layers for another pack.   Since the specification does not provide any antecedent basis for the thicknesses and density and the multitude of webs/thicknesses described makes it impossible to determine which thicknesses are being referred to make any support very unclear. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 6, 13, 15, 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

From the MPEP at 2163 II A.:
	With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").


Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘forming a binderless web of glass fibers from the glass fibers, the binderless web of glass fibers having a thickness of 0.1 to 0.5 inches’ (claim 1, lines 5-6) in the application as filed.’  See also claims 13 and 15 which have this apparently unsupported limitation.
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘wherein the layered pack of glass fibers has thickness of 0.75 inches to less than 2 inches’ (claim 1, lines 9-10) in the application as filed.’  See also claims 13 and 15 which have this apparently unsupported limitation.
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘wherein the layered pack of glass fibers has a density of 0.2 lb./ft3 to about 0.6 lb./ft3‘    ’ in the application as filed. (See claim 25, lines 16-17)



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 6, 13, 15, 19 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 25 are indefinite because it is unclear what is meant by the binderless web and the thicknesses (claim 1 lines 5-6 and 9-10). The specification discloses web 321 [0056], web 350 [0060], web 334 [0063], web 352 [0069], web 370 [0079].   Furthermore one of ordinary skill would expect that the fiber products would likely undergo some compression and even springback.  Without any indication of which web has the thickness it is unclear if the thickness limitations have any substantial meaning in the claim.   
[0086] explains that 370 is a sample that could be 0.5 inch thick having 4 two laps and 4 layers.  Such a web has at least three thicknesses: an  overall web thickness of .5 inch, a lap thickness of 0.25 inch and a layer thickness of 0.125 inch.  However one would understand that the thicknesses of the sample may not be the same as the thicknesses of the web that is lapped because the lapped material is later entangled and likely somewhat compressed in the thickness direction.  
 [0091] refers to a “web” of table 1, however the table itself does not refer to a “web”.  It is unclear if the web is the entire pack, a lap or one of the layers of one of the laps.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 19 and 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over 
EP 0889981 to Wyss et al and Otaki 2007/0017625.

1. (Currently Amended) A continuous method for forming a pack of glass fibers, the 
continuous method comprising:

All paragraph, page and line numbers are in reference to Wyss unless indicated otherwise. 
Figure 7a and the associated text of Wyss clearly encompass the preamble.



melting glass into molten glass;
forming glass fibers from the molten glass;

The melting and forming is disclosed at [0075] and [0018].  Although Wyss does not appear to mention any ‘melting’ [0075] discloses a ‘cascade spinning process’.  One of ordinary skill that this process (as well as other known glass-fiber production processes) inherently have a melting step because the processes require molten glass. 

forming a binderless web of glass fibers from the glass fibers, the binderless web of glass fibers having a thickness of 0.1 to 0.5 inches  ;


See figure 7a which shows the forming of the web.  [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.  Wyss does not disclose the web thickness of 0.1 to 0.5 in., but rather [0092] discloses primary fleece (i.e. web) has an average thickness of 15-20 mm (0.6-0.8 in).  However [0076] and figure 7a shows that the fleece is precompressed.  [0014] is understood as indicating the precompression reduces the thickness by 2 to 10 times.  It is noted that even if the thickness is compressed to be less than 0.1 in, the fleece/web would (briefly) have a thickness in the range of 0.1- 0.5 in.  That is at 17 of figure 7A the web would have different thicknesses, depending upon where along 17 the thickness is measured.  The claims do not require the web thickness be within the 0.1 -0.5 inch range for any duration.  The specification do not indicate if Applicant’s thickness was a thickness of a compressed web, uncompressed web or semi-compressed web.    

lapping the binderless web of glass fibers to form a layered pack of glass fibers,

Figure 7a as well as [0075] disclose that the fleece (in the form of a web) is lapped

 said layered pack of glass fibers consisting essentially of coated or uncoated glass fibers, the layered pack of glass fibers is free of any material that may bind the glass fibers together, wherein the layered pack of glass fibers has thickness of 0.75 inches to less than 2 inches; and


[0018] discloses using needling rather than a bonding agent.  As to the thickness: 0 inches is “less than 2 inches”, thus the language “thickness of 0.75 inches to less than 2 inches” encompasses a range of 0.75-0 inches.  The pack comprises its overall uncompressed thickness and overall compressed thickness as well as the thickness of the component parts, such as the thickness of the compressed fleece and thickness of the uncompressed fleece. Thus a pack comprising 0.6-0.8  inch fleece pack that is compressed at 17 by a factor of 2 would have a thickness of about 0.3-0.4 inches.  This range is within the .75-0 inches.  
Furthermore it would have been obvious to make the web and pack as thin or as thick as needed for its intended use. 


mechanically entangling the glass fibers of the layered pack of glass fibers, wherein the mechanically entangling comprises needling;

[0018] discloses using needling.  Wyss does not mention that the needling causes entangling.  Otaki discloses a needling process causes fibers to entangle (interlace).  It would have been obvious to use the Otaki needling process for the Wyss needling, so that the fibers are interlaced so that the product can retain the fibers and remain a single unit.  
  

wherein the glass fibers have a diameter within the range of 15 to 19 hundred-thousandths of an inch;

See [0109] which discloses a diameter from 3-4 microns.  This corresponds to 12-16 hundred thousandths of an inch; this overlaps with the claim range of 15-19 hundred thousandths and thus the range is anticipated.


wherein the glass fibers have a length within the range of 0.25 to 10.0 inches; and

[0108] discloses a length of 0.3-10 microns which corresponds to 0.01-0.39 inches. [0043] discloses a range that corresponds to 0.012-1.97 inches.  Both of these ranges overlap with the claimed range.  The claim is open to further fiber outside of the claimed range.

wherein the melting, forming, and lapping steps occur without substantial breaks in production. 

[0075] discloses ‘continuous production of fibres’.  One of ordinary skill would immediately envisage that the method of figure 7a is performed without any substantial breaks because there is no disclosure of any breaks. 
It would have been obvious to omit any breaks or discontinuity in the process because they are not necessary and for the advantage of reducing the time of production.


  From MPEP 2144.04  

E. Making Continuous
In re  Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a
method of producing a cementitious structure wherein a stable air foam is introduced into
a slurry of cementitious material differed from the prior art only in requiring the addition of
the foam to be continuous. The court held the claimed continuous operation would have
been obvious in light of the batch process of the prior art.).

It would have been obvious to omit any binder and bonding agent since bonding can be effected by needling as taught by Wyss at [0018].  Also since Wyss teaches the desirability of reducing resources used [0006], including binder.  Thus one would be motivated to reduce the binder used to none. 


6. (Previously Presented) The continuous method of claim 1 wherein the pack of glass
fibers comprises 99% to 100% glass or 99% to 100% glass and inert content that does not bind the glass fibers together.


Claim 6: [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.
Claim 19: figure 7a shows the web has the first and second portions as claimed. 
Claim 21: [0075] discloses the cross lapping. 
	Claim 25 would have been obvious for the same reasons claim 1 would.  Claim 25 also recites Claim 25 further recites a layered pack density of 0.2-0.6 lb./cubic foot that Wyss does not. But Wyss at [0091] teaches layers of 75 mm thick and a preferable weight  of 200-400 g/m2.   It is noted that 13.3 layers of 75mm thick webs equates to 1 meter height.  And 13.3 layers/m  x 300 g/m2 = 4,000 g/m3 => 0.25 lbs./ft3 which is within the claimed range. It would have been obvious to have such a density as the routine application of the teachings in Wyss.  
	A similar finding is noted: Wyss’s final density of [0017] equates to 2.5-12.5 lb./cubic foot.  Examiner notes a precompressed fleece density of .45 lb./cubic foot that is compressed by a factor of 6 would result in a final pack density of 2.7 lb./cubic foot. Thus it would have been obvious to begin with a pack density within the claimed range. 

Claims 1, 3,  6, 13, 15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0889981 to Wyss et al in view of Bhatti (US4518408). and Otaki 2007/0017625
Wyss and Otaki are as applied as above to claims 1 19 and 25, except for the following additional reasoning.
Bhatti discloses (figure 5 and col. 1, lines 64-66) indicate that standard glass-fiber spinners create fibers with a distribution of diameters including the entire range being claimed.  It would have been obvious to perform the Wyss method such as to create a distribution of fibers that includes fibers of the claimed range as a natural result of following standard fibermaking practices.  That is 4 microns correspond to 16 HT and 5 microns correspond to 20 HT.
Wyss discloses at [0043] an average length between 0.3 mm and 50 mm.  Otaki teaches [0053] that wools with a fiber length between 10-200 mm are ‘excellent’ while [0018] teaches benefits of fibers 10mm or longer.  It would have been obvious to perform the Wyss process to make the fiber lengths be greater than 10 mm so as to achieve the advantages that Otaki teaches.  Combining the 10mm lower value of Otaki with the 50 mm upper limit of Wyss results in a range of 10-50 mm or about 0.39-1.97 inches. 
[0013] of Wyss teaches making a “much lighter” product results in “significant cost savings”. It would have been obvious to make the material at 40 kg/m3 density [0017] so as to maximize cost savings. 

Claim 6: [0018] discloses a  fleece/web which consists of glass fiber (i.e. the fleece/web has no other material). [0018] also discloses using needling rather than a bonding agent.
Claim 13 has limitations substantially identical with those of claim 1 and would have been obvious for the  same reasons claim 1 is.  Claim 13 has a further step of cooling the fibers in an accumulator.  Wyss does not disclose this cooling.  It would have been obvious to cool the fibers as a natural result of the process: the fibers are made from molten glass and thus need to be cooled so that they retain their fiber shape.  One can consider the entire apparatus 11 (Wyss) as being an accumulator. 
Claims 3 and 15: Wyss teaches [0092] an area weigh of 200-800 g/m2 (0.4-0.16 lb./sq.ft).  It would have been obvious to have the web be obvious make the web be 0.16 lb./ft2 so as to make web of maximum strength. One would understand that more fibers would make for a denser web and a stronger web.
 Claims 19-20: figure 7a shows the web has the first and second portions as claimed. 
 It would have been obvious to have the web have the first and second portions as claimed as a natural result of the cross-lapping.  If one only uses the web to create the pack then all portions of the pack are necessarily portions of the web.  It would have been obvious to use only the single web because there is no need to add a further web or any other material beyond the web which consists of fibers and the fibers which consist of glass. 
Claims 21-22: [0075] discloses the cross lapping. 
Claims 23-24: it would have been obvious make the pack as wide or as narrow as desired, depending upon its intended use. 

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
It is argued that the Wyss packs are unbonded by reference to previous arguments without specificity or pointing to specific errors in the rejection.  It is assumed the Office has fully addressed the prior arguments in previous communications. 
As to the arguments the current claims are not anticipated by Wyss: this is persuasive and thus the anticipation rejection is no longer appropriate.  However the differences would have been obvious. 
It is argued that the Wyss teaches application of a binder to form the final fibreboard and thus removal of the binder would be unsuitable for the fiberboard for its intended purpose.  This is not persuasive because the rejection does not rely on the creation of fiberboard.  For example there is nothing in claim 1 which precludes the method for the creation of an intermediate product.  The fact that Wyss creates an intermediate binderless pack is not negated by a subsequent process that converts the intermediate pack in to a product with binder.  Wyss also discloses [0111] final products that are not fibreboard.
It is argued that the rejection is improper because a rejection cannot be just a sample in time.  This is not persuasive because there is no supporting rationale to support the argument.  Moreover the rationale does not seem reasonable because it would suggest that one could attempt to avoid infringing on the current invention merely by later converting the binderless pack to a pack with binder.  
Applicant urges the Office must consider the entire reference.  Examiner has considered the entire reference.  The fact that Wyss discloses a method which creates a fiber board with binder does not negate the fact that Wyss discloses a method which results in an intermediate product that is binderless.   Moreover [0111] of Wyss clearly indicates the process can be used in non-fiberboard products including webs, insulation, fire protection, sound control and growth medium.  The claims do not require any fiberboard.
Applicant urges the ‘clear weight’ of the Wyss teachings regarding binder indicates binder is required.  This is not persuasive because Applicant has not explained how this clear weight might cause one to ignore the teachings (e.g. [0018] and [0042]) that one can bond the fleece with needling rather than binder. 
It is argued that removal of the binder would lead to decreased laminar strength.  This is not persuasive because there is no supporting rationale.  Examiner notes that Wyss teaches to replace the binder bonding with needle bonding.  There is no showing that the strength/bonding from needling would be inadequate for the Wyss method.  
It is argued that the prior art does not teach the density of claim 25.  Examiner disagrees because such would have obvious for the reasons indicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741